UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 20-F o REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) or 12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to OR o SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report: Not applicable Commission file number: 1-10137 EXCEL MARITIME CARRIERS LTD. (Exact name of Registrant as specified in its charter) (Translation of Registrant's name into English) LIBERIA (Jurisdiction of incorporation or organization) Excel Maritime Carriers Ltd. Par La Ville Place 14 Par La Ville Road Hamilton HM JX Bermuda (Address of principal executive offices) Pavlos Kanellopoulos (Tel) +30 ir@excelmaritime.com (Fax) +30 17th km National Road Athens-Lamia & Finikos Str. 145 64, Nea Kifisia, Athens, Greece Securities registered or to be registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common shares, par value $0.01 New York Stock Exchange Securities registered or to be registered pursuant to Section 12(g) of the Act: None Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: None Indicate the number of outstanding shares of each of the issuer's classes of capital or common stock as of the close of the period covered by the annual report: As of December 31, 2010, there were 84,946,779 shares of Class A common stock and 180,746 shares of Class B common stock of the registrant outstanding. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. o Yes xNo If this report is an annual report or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. oYes xNo Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYes oNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months. oYes oNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer x Non-accelerated filer o Indicate by check mark which basis of accounting the Registrant has used to prepare the financial statements included in this filing. xU.S. GAAP oInternational Financial Reporting Standards as issued by the International Accounting Standards Board oOther If "Other" has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow. oItem 17 oItem 18 2 If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYes xNo 3 TABLE OF CONTENTS PART I ITEM 1 - IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS 7 ITEM 2 - OFFER STATISTICS AND EXPECTED TIMETABLE 7 ITEM 3 - KEY INFORMATION 7 ITEM 4 - INFORMATION ON THE COMPANY 31 ITEM 4A - UNRESOLVED STAFF COMMENTS 44 ITEM 5 - OPERATING AND FINANCIAL REVIEW AND PROSPECTS 44 ITEM 6 - DIRECTORS, SENIOR MANAGEMENT AND EMPLOYEES 62 ITEM 7 - MAJOR SHAREHOLDERS AND RELATED PARTY TRANSACTIONS 66 ITEM 8 - FINANCIAL INFORMATION 68 ITEM 9 - THE OFFER AND LISTING 69 ITEM 10 - ADDITIONAL INFORMATION 70 ITEM 11 - QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 82 ITEM 12 - DESCRIPTION OF SECURITIES OTHER THAN EQUITY SECURITIES 83 PART II ITEM 13 - DEFAULTS, DIVIDEND ARREARAGES AND DELINQUENCIES 84 ITEM 14 - MATERIAL MODIFICATIONS TO THE RIGHTS OF SECURITY HOLDERS AND USE OF PROCEEDS 84 ITEM 15 - CONTROLS AND PROCEDURES 84 ITEM 16A- AUDIT COMMITTEE FINANCIAL EXPERT 85 ITEM 16B- CODE OF ETHICS 85 ITEM 16C- PRINCIPAL ACCOUNTANT FEES AND SERVICES 85 ITEM 16D- EXEMPTIONS FROM THE LISTING STANDARDS FOR AUDIT COMMITTEES 86 ITEM 16E- PURCHASES OF EQUITY SECURITIES BY THE ISSUER AND AFFILIATED PURCHASERS 86 ITEM 16F. CHANGE IN REGISTRANT'S CERTIFYING ACCOUNTANT 87 ITEM16G. CORPORATE GOVERNANCE 87 4 PART III ITEM 17 - FINANCIAL STATEMENTS 87 ITEM 18 - FINANCIAL STATEMENTS 87 ITEM 19 – EXHIBITS 5 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS Matters discussed in this document may constitute forward-looking statements. The Private Securities Litigation Reform Act of 1995 provides safe harbor protections for forward-looking statements in order to encourage companies to provide prospective information about their business. Forward-looking statements include statements concerning plans, objectives, goals, strategies, future events or performance, and underlying assumptions and other statements, which are other than statements of historical facts. Please note in this annual report, "we", "us", "our", "the Company", and "Excel" all refer to Excel Maritime Carriers Ltd. and its wholly owned subsidiaries and consolidated joint ventures. Excel Maritime Carriers Ltd., or the Company, desires to take advantage of the safe harbor provisions of the Private Securities Litigation Reform Act of 1995 and is including this cautionary statement in connection with this safe harbor legislation. This document and any other written or oral statements made by us or on our behalf may include forward-looking statements, which reflect our current views with respect to future events and financial performance. The words "believe", "anticipate", "intends", "estimate", "forecast", "project", "plan", "potential", "will", "may", "should", "expect" and similar expressions identify forward-looking statements. The forward-looking statements in this document are based upon various assumptions, many of which are based, in turn, upon further assumptions, including without limitation, managements examination of historical operating trends, data contained in our records and other data available from third parties. Although we believe that these assumptions were reasonable when made, because these assumptions are inherently subject to significant uncertainties and contingencies which are difficult or impossible to predict and are beyond our control, we cannot assure you that we will achieve or accomplish these expectations, beliefs or projections. In addition to these important factors and matters discussed elsewhere herein and in the documents incorporated by reference herein, important factors that, in our view, could cause actual results to differ materially from those discussed in the forward-looking statements include the strength of world economies and currencies, general market conditions, including fluctuations in charter hire rates and vessel values, changes in the Company's operating expenses, including bunker prices, drydocking and insurance costs, changes in governmental rules and regulations, changes in income tax legislation or actions taken by regulatory authorities, potential liability from pending or future litigation, general domestic and international political conditions, potential disruption of shipping routes due to accidents or political events, and other important factors described from time to time in the reports filed by the Company with the U.S. Securities and Exchange Commission, or the SEC. 6 PART I ITEM 1 - IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS Not applicable ITEM 2 - OFFER STATISTICS AND EXPECTED TIMETABLE Not applicable ITEM 3 - KEY INFORMATION A. Selected Financial Data The following table summarizes our selected historical financial information at the dates and for the periods indicated prepared in accordance with U.S. Generally Accepted Accounting Principles. The consolidated statement of operations data for the years ended December 31, 2008, 2009 and 2010 and the consolidated balance sheet data as of December 31, 2009 and 2010 have been derived from our audited consolidated financial statements included elsewhere in this 2010 Annual Report. The selected consolidated financial data should be read in conjunction with "Item 5, Operating and Financial Review and Prospects", the consolidated financial statements, related notes, and other financial information included elsewhere in this 2010 Annual Report. Selected Historical Financial Data and Other Operating Information Year ended December 31, (In thousands of U.S. Dollars, except for share and per share data and average daily results) STATEMENT OF OPERATIONS DATA: Voyage revenues $ Time charter amortization - - Revenues from managing related party vessels Voyage expenses ) Charter hire expense - - ) ) ) Charter hire amortization - - ) ) ) Commissions – related parties ) Vessel operating expenses ) Depreciation ) Vessel impairment loss - - ) - - Dry docking and special survey costs ) General and administrative expenses ) Loss on disposal of JV ownership interest - - - ) - Gain on sale of vessels - - 61 - Write down of goodwill - - ) - - Loss from vessel's purchase cancellation - - ) - - Operating income Interest and finance costs, net ) Losses on derivative financial instruments ) Foreign exchange gains (losses) ) ) 71 ) ) Other, net ) US source income taxes ) Income from investment in affiliate - - - Loss in value of investment - - ) - - Net income (loss) ) Loss assumed (income earned) by non controlling interests 3 2 ) Net income (loss) attributable to Excel $ $ $ ) $ $ 7 Selected Historical Financial Data and Other Operating Information Year ended December 31, (In thousands of U.S. Dollars, except for share and per share data and average daily results) Earnings (losses) per common share, basic $ $ $ ) $ $ Weighted average number of shares, basic Earnings (losses) per common share, diluted $ $ $ ) $ $ Weighted average number of shares, diluted Cash dividends declared per share $
